The Chancellor.
In this state, the practice is settled, that a feme covert may apply for a divorce for any cause, in her own name, without a proohein arm.
The court has always found it necessary to aid the wife in the prosecution of the suit, the husband having the whole estate. The court will make the allowance pendente lite moderate, and will hold out no inducement for the oppression of the husband. When she is complained against, she has not as just ground for an allowance, as when she is complainant. In either case the allowance may be made, at the discretion of the court.
I deem it unnecessary to refer the matter to a master. That course may be taken, but I have never adopted it. The allowance may be altered at the discretion of a chancellor, on the application of either party. Where children are grown up, it is not proper to make an allowance on their account.
I allow fifty dollars- for counsel fees, and two dollars a week for the complainant’s maintenance pendente Idte.
Order accordingly.